Order entered May 7, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01339-CR

                            ELIJAH ZAVIER FINLEY, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-56527-M

                                            ORDER
        The Court REINSTATES this appeal.

        On April 3, 2013, we ordered the trial court to make findings why appellant’s brief had

not been filed. We ADOPT the findings that: (1) appellant desires to prosecute the appeal and

he is indigent; (2) Deborah Farris is appellant’s court-appointed counsel; and (3) court reporter

Belinda Baraka has filed the reporter’s record.

        We consider the reporter’s record filed on April 30, 2013 as timely filed.

        We ORDER appellant to file appellant’s brief within THIRTY DAYS from the date of

this order.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE